
	
		I
		111th CONGRESS
		1st Session
		H. R. 2573
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Abercrombie
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to revise the
		  eligibility criteria for presumption of service-connection of certain diseases
		  and disabilities for veterans exposed to ionizing radiation during military
		  service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Atomic Veterans Relief
			 Act.
		2.Eligibility criteria
			 for presumption of service-connection resulting from exposure to ionizing
			 radiation due to open-air nuclear testingSection 1112(c)(3)(B) of title 38, United
			 States Code, is amended by inserting before the period at the end of clause (i)
			 the following: or exposure occurring at any time to ionizing radiation
			 from undetonated weapons or residual contamination resulting from such a
			 detonation.
		3.Minimum requirements
			 for the performance of dose reconstructionsSection 1154 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(c)(1)The Secretary shall include in the
				regulations pertaining to service-connection of disabilities referred to in
				subsection (a) additional provisions to ensure, in the case of a claim by a
				radiation-exposed veteran for service-connection of a nonpresumptive
				disability, that the procedures for establishment of whether the disability is
				service-connected that require the mathematical calculation of the level of
				exposure of the veteran to ionizing radiation require the Secretary to carry
				out each of the following:
						(A)To determine the specific facts and
				circumstances of the claimed exposure based on the evidence in the record while
				presuming the veteran’s recitation of the event is correct except where clear
				and convincing evidence establishes otherwise.
						(B)To obtain a reconstructed dose based
				on the specific facts and circumstances established by the evidence ensuring
				that no assumptions, bases, or other processes conflict with the evidence
				provided by the Secretary.
						(C)To require that each dose
				reconstruction required under subparagraph (B) include—
							(i)the calculated dose for each
				relevant radiation and organ;
							(ii)a description of the dose
				reconstruction process in sufficient detail to allow a reasonable person with
				appropriate experience and training to assess the methodology used to produce
				the reported doses;.
							(iii)a listing of each assumption used
				in the dose reconstruction and the basis or bases for each such
				assumption;
							(iv)a listing of each deviation from
				the factual scenario established by the evidence, the reason for the deviation,
				and an explanation of the impact on the reconstructed dose, including whether
				the deviation increased or decreased the final calculated dose; and
							(v)any other information that would
				further clarify the bases of the reconstructed dose or aid the determination of
				its probative value.
							(2)(A)The Secretary shall
				provide to a radiation-exposed veteran the veteran’s dose that is reconstructed
				by the Secretary under paragraph (1), and the information required under
				subparagraph (C) of that paragraph to be included with the dose
				reconstruction.
						(B)Failure to provide the information required
				by subparagraph (A) shall be considered a prejudicial error requiring the
				Secretary to readjudicate the prejudiced claim based on a dose reconstruction
				compliant with this section.
						(3)For purposes of this
				subsection:
						(A)The term radiation-exposed
				veteran has the meaning given that term in section 1112(c)(3)(A) of this
				title.
						(B)The term nonpresumptive
				disability means a disability not specified in section 1112(c)(2) of
				this
				title.
						.
		
